             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE THE SEARCH OF:                         )
                                             )
THE RESIDENCE LOCATED AT                     )       Magistrate No. 21-834
219 WALDORF STREET,                          )
FIRST FLOOR APARTMENT                        )       [UNDER SEAL]
PITTSBURGH, PA 15214                         )



                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

 I, Task Force Officer Gary Messer, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       Your Affiant, Task Force Officer Gary Messer, being duly sworn according to law,

aver that the following is true and correct to the best of my knowledge, information and belief and

is based on personal knowledge or information provided by reliable sources.

        2.      Your Affiant is a member of both the Pittsburgh Bureau of Police (PBP) and also a

Task Force Officer with the Alcohol Tobacco and Firearms (ATF). As a Pittsburgh police officer,

I am empowered under state law to make arrests for violations of state criminal laws, and I am also

empowered to execute state search warrants. As an ATF Task Force Officer, I am empowered

under federal law to make arrests for violations of federal criminal laws, and I am also empowered

to execute federal search warrants.

       3.       I have been assigned to a variety of positions in my tenure with the PBP. Prior to

my assignment in the Narcotic/Vice Unit, I was assigned to the Intelligence Unit for nineteen

months. During my time with the Intelligence Unit, I was tasked with a variety of duties, including

focusing on the violent criminal groups/gangs who operate in the Zone One area. While focusing

on the Zone 1 criminal groups/gangs, I used several intelligence gathering tools including; IMS,
             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 2 of 9




JNET, SPIN Network, PBP owned camera systems, social media, Shot Spotter and License Plate

Readers (LPR) to assist in numerous types of investigations on a daily basis, including but not

limited to homicide, narcotics and firearms trafficking, RICO, and robberies.

        4.      Additionally, within the last nineteen months, I have had the opportunity to assist

the ATF and the FBI in several investigations that led to successful prosecutions. These

investigations include long-term narcotics and firearms trafficking investigations, as well as a

RICO investigation. These investigations resulted in the arrests of several violent criminals in and

around the Pittsburgh area.

        5.      Prior to being assigned to the Intelligence unit, I worked on the Zone One "90" car

for over five years. During my assignment with the "90" car, I had the benefit of participating in

numerous facets of narcotics-related investigations to include, but not limited to, the cultivation of

informants, the preparation and execution of search warrants, conducting surveillance, as well as

narcotics-suppression details.

        6.      During many of these assignments, I have also worked in direct collaboration with

numerous Units within the Pittsburgh Bureau of Police (including Narcotics/Vice), as well as a

myriad of outside agencies to include, the FBI, DEA, ATF, the PA Attorney General's Office, PA

State Parole, and Allegheny County Probation (Adult/Juvenile). My drug and firearm experience

comes from working not only with many other members of the PBP, but with numerous other

local, state and federal investigators including the ATF, FBI and DEA. I have been involved in

over 1000 arrests in my career, many involving guns, drugs or both. My relevant trainings include

the initial Pittsburgh Police Academy training, as well as Institute for Law Enforcement Education

("ILEE") Certifications (Vehicle Search and Seizure) and Top Gun Undercover Drug Law

Enforcement Training (Northeast Counterdrug Training Center).
             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 3 of 9




        7.      As a TFO with the ATF, I have experience and am responsible for investigating

violations of federal laws.

        8.      The information contained in this affidavit has been supplied by other law

enforcement officers and from my own investigation. I have not set forth everything I know

regarding this investigation.

        9.      As explained below, there is probable cause to conclude that, on or about March

17, 2021, in the Western District of Pennsylvania, ORONDE SHELTON unlawfully possessed a

firearm and ammunition as a convicted felon, in violation of 18 U.S.C. § 922(g)(1).

                                      PROBABLE CAUSE

March 17, 2021

       10.      On March 17, 2021, a Pittsburgh City camera captured a male driving a black

Dodge Challenger arriving at 219 Waldorf Street at approximately 2:40 p.m. The same male exits

the residence and drives away at approximately 3:15 p.m. The vehicle in which he leaves is a black

Dodge Challenger with the marking “SRT HELL CAT.” This Dodge has distinctive yellow stripes

on the front bumper and red trim on the wheels. The residence at 219 Waldorf Street is a location

where law enforcement has seen Oronde SHELTON enter with a key within the last three and a

half months. Officers were also able to verify through numerous sources that the first floor

apartment of this residence belongs to Abena Shelton, Oronde SHELTON’s sister.

       11.      At approximately 3:21 p.m., the ShotSpotter system registers 30 rounds of

ammunition being fired within the general vicinity of 908 Madison Avenue on the North Side of

Pittsburgh. Officers who reviewed the audio recording made through the ShotSpotter system

identify the use of an automatic firearm.
             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 4 of 9




       12.      Video surveillance taken from a local business shows that at this time, the black

Dodge Challenger was driving South in the far left lane of East Street near the intersection with

Shawano Street. A gray Nissan bearing PA registration LFS8508 can be seen pulling up alongside

the Dodge in the middle lane of East Street. It appears to pull a bit ahead of the Dodge and then

the Dodge appears to take fire. The video shows holes appearing in the passenger side door and

windshield of the Dodge. The Dodge stops its travel and the Nissan stops just after passing it.

Gunfire is exchanged and then an explosion of glass from the middle of the Dodge’s windshield,

indicative of someone shooting from inside of the Dodge out towards the Nissan, can be seen. The

Dodge then pulls past the Nissan and turns right onto Foreland Street. The Nissan also drives off,

following the Dodge.

        13.     A Pittsburgh City camera captures the Dodge turning left onto Middle Street from

Foreland Street, followed by the Nissan. One can clearly see numerous bullet holes in the front

windshield of the Dodge. One can also see that the driver of the Dodge is wearing the same blue

track jacket that was seen exiting 219 Waldorf Street, that the Dodge has the same distinctive

markings, and that the driver is the only occupant of the vehicle. The vehicles continue to travel

on Middle Street and then the Dodge appears to make a left onto Emlin Street, leaving the view of

the camera, followed by the Nissan.

        14.     At approximately 3:22 p.m., the ShotSpotter system notification on Avery Street

indicates seven rounds of ammunition have been fired. Seconds after this notification, the

distinctive Dodge and driver reenter the view of the Pittsburgh City camera and one can see the

vehicle drive North on Middle Street. The license plate is visible from this camera view. The

Nissan travels South on Middle Street and leaves the camera’s view.
             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 5 of 9




       15.      The Dodge continues North on Middle Street and appears to cross over E. North

Avenue, continuing on Middle Street as it approaches Knoll Street. Although the vehicle leaves

camera view, it is discovered shortly thereafter parked at Knoll and Ocala Streets at approximately

3:38 p.m. by Sgt. Cole. While on scene, a witness relayed to Sgt. Cole that they had observed a

black male with a height of approximately 5'10" wearing black pants, yellow underwear, a black

shirt, and long dreads walk up James Street. The witness was in their vehicle at the time. The

height and description of the hair is consistent with that of Oronde SHELTON.

       16.      Sgt. Cole relayed the PA registration for the Dodge to law enforcement who “ran”

the plate to determine its owner information. That data included an address of 138 Kilmer Street

in the East Hills area of Pittsburgh and a name of Carolyn Shelton. This address is known to law

enforcement as one affiliated with Oronde SHELTON, and Carolyn Shelton is also known to be

Oronde SHELTON’s mother. From outside the Dodge looking in, one could plainly see multiple

spent shell casings inside the vehicle on the driver and front passenger seats and numerous bullet

holes throughout the front windshield. The towing company McGann and Chester arrived and the

vehicle was towed to the Pittsburgh Police Auto Squad Garage.

        17.     City and private security cameras tracked SHELTON’s movements after he parked

the Dodge on Knoll Street. He appears to have exited the Dodge with a white shopping-type bag

in hand and runs on James Street towards Hemlock Street. He then continues west on Hemlock

Street towards Federal Street. As he walks North on Federal Street, surveillance video clearly

shows that the bag he’s holding is from the retail store “Off 5th.” The video also shows SHELTON

looking back over his shoulder several times before he gets into a purple/maroon-colored Lexus,

the passenger door of which was opened for him as he approached the car.
             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 6 of 9




       18.       The Lexus was tracked, again using city cameras as it traveled via Perrysville

Avenue to 219 Waldorf Street. The Lexus parked in the driveway of the Waldorf Street residence

at approximately 3:41 p.m.; SHELTON got out of the car and walked into the house, still carrying

the white bag.

       19.       The Lexus’s license plate was readable on surveillance video and bears the

registration LCG-7283. This registration, like that of the Dodge, is held by Oronde SHELTON’s

mother, Carolyn Shelton, with an address of 138 Kilmer Street in the East Hills area of Pittsburgh.

        20.      Pittsburgh Bureau of Police Detectives investigating this shooting incident have

reviewed all of the video referenced in this affidavit. Based on JNET photographs, driver’s license

photographs, Facebook images posted to the Facebook page associated with the name “Oronde

Shelton,” and numerous surveillances (in person and via live video feed) of SHELTON at 219

Waldorf Street, these detectives are able to positively identify the individual driving the black

Dodge and engaging in an exchange of gunfire on March 17, 2021 as Oronde SHELTON.

       21.       Security video from the Off 5th store on McKnight Road taken earlier in the day

on March 17, 2021, show SHELTON in numerous video clips shopping and buying items with

which he leaves, carrying a white Off 5th shopping bag. He exited the Off 5th at approximately

2:17 p.m.

       22.       A warrant authorizing the search of the Dodge was signed by United States

Magistrate Judge Lisa Pupo Lenihan on March 18, 2021. As a result of the search, officers

retrieved the following items from inside the vehicle: a wallet containing a Pennsylvania driver’s

license for Oronde Shelton; approximately 26 shell casings bearing a head stamp “FC 9mm

Luger;” and a Valvoline oil change invoice bearing the name ”Oronde Shelton.” Inspection of the

vehicle made it clear that the Dodge had sustained gunfire damage to the exterior.
             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 7 of 9




January 24, 2021

       23.      On the evening of January 24, 2021, Officers responded to a shots fired notification

for the 200 block of Waldorf Street. Once on scene, Officers recovered numerous shell casings

bearing the head stamp “FC 9mm Luger.” Several of the casings were recovered from the front

yard of 219 Waldorf Street. The head stamp on the recovered casings match the head stamps from

inside the Dodge following the shooting incident on March 17, 2021. In the course of their follow-

up investigation to the January 24 incident, Officers learned from multiple witnesses that Oronde

SHELTON was a shooter on that date. However, these witnesses refused to have further

involvement in the investigation for fear of their safety.

April 2021

       24.      Since the incident on March 17, 2021, Officers have continued to observe Shelton

frequent the 219 Waldorf Street residence. As recently as April 12, 2021, Shelton was observed

at the address. Officers believe that SHELTON is continually armed with a firearm and that he is

primarily residing at the Waldorf Street address. Officers therefore believe that the automatic

firearm he used on March 17, as well as accoutrements such as holsters, magazines, ammunition,

and other items as described in Attachment B, may be found at 219 Waldorf Street. Officers also

believe that clothing worn by SHELTON during the March 17th shooting, including a sweatshirt

with stripes on the arm, may be found at the residence and may contain evidence such as gun shot

residue.

       25.      In preparation for executing the search warrant, law enforcement officers have been

conducting surveillance on the 219 Waldorf Street address. While doing so, officers have observed

SHELTON arrive and spend time at the location near the 10:00 p.m. cutoff for the execution on

the search warrant. As recently as April 16, 2021, officers observed SHELTON arrive at the
             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 8 of 9




address at 9:35 p.m. At that time, officers were unable to quickly enough formulate plans to take

SHELTON into custody and timely execute the search warrant. Due to the likelihood that

SHELTON will next be at the residence after 10:00 p.m., your Affiant respectfully requests

permission to conduct the search of the home, in conjunction with the arrest of the defendant on

the outstanding warrant, at any time, day or night.

       26.      ORONDE SHELTON is a person not to possess firearms or ammunition based on

his conviction at Criminal No. 09-232 in the United States District Court for the Western District

of Pennsylvania for Conspiracy to Distribute and Possess with Intent to Distribute One Kilogram

or More of a Mixture and Substance Containing a Detectible Amount of Heroin, for which he was

imprisoned for a term of 121 months on December 22, 2010.

       27.      Your Affiant knows that persons involved in illegal firearm possession often carry

firearms on their person, for example in holsters or lodged in their waistbands, and/or possess

magazines and ammunition on their person. Your Affiant also knows that persons involved in

illegal firearm possession often store their firearm(s) and any related accessories in the residence

where they reside or stay for safekeeping purposes. Furthermore, your Affiant is aware that

persons involved in illegal firearms possession frequently use cellular phones or “smart” phones

to take “trophy” photographs of themselves holding their weapons, and to engage in

communications about their firearm possession. Moreover, your Affiant knows that smart phones

are equipped with geolocation information and mapping applications which may retain evidence

of the phone user’s whereabouts. For this reason, your Affiant is also seeking permission to search

the contents of Oronde SHELTON’s cell phone(s) pursuant to Federal Rules of Criminal Procedure

41(e)(2)(A) and 41(e)(2)(B).
             Case 2:21-mj-00834-LPL Document 2 Filed 04/19/21 Page 9 of 9




       28.      In light of the foregoing, your affiant submits that there is probable cause to

believe that evidence of SHELTON’s unlawful possession of a firearm and ammunition, on or

about March 17, 2021, in violation of 18 U.S.C § 922(g)(1), will be found at the residence of the

first floor apartment of 219 Waldorf Street.

                                                          /s/ Gary Messer
                                                          Gary Messer
                                                          Task Force Officer
                                                          Bureau of Alcohol, Tobacco, Firearms,
                                                          and Explosives

Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 16th day of April, 2021.


__________________________________
MAUREEN P. KELLY
United States Magistrate Judge
